DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendments and remarks filed 4/26/21 are acknowledged. Claims -1-22, 25-27, and 29-40 have been canceled. Claims 23, 28, 41, and 50 have been amended. Claims 23-24, 28, and 41-57 are pending and under examination. 
Withdrawn Rejections
The rejection of claim(s) 23, 24, 28 and 41-57 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bowlin et al. (WO 2012/040310, published March 29, 2012) in light of Fitzpatrick et al. (Orthop J Sports Med. 2017 Jan; 5(1): 1-8), is withdrawn in light of Applicant’s amendment thereto. See paragraph 5, page 2 of the previous Office action.
The rejection of claims 23-24, 28 and 41-49 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins et al. (WO 2009/108890 A1, published September 3, 2009) in view of Patel (US Patent Application Publication 2013/0195959 A1, published August 1, 2013), is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 9 of the previous Office action.  
The rejection of claims 23-24, 28 and 41-57 under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more is withdrawn in light of Applicant’s persuasive arguments stating that lyophilized plasma concentrate, lyophilized viable white blood cells,  and lyophilized allogenic whole white blood cells are markedly different than the naturally occurring product. See paragraph 14, page 13 of the previous Office action.
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 28, and 50-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites a lyophilized plasma concentrate and lyophilized viable white blood cells activated to release IL-1ra. The claim is indefinite because it is unclear if the limitation “activated to release IL-1ra” applies to the composition itself or the white blood cells. In one interpretation, the claims encompass a composition comprising lyophilized plasma concentrate and lyophilized white bloods cells, and the composition is activated to release IL-1ra. It should be noted that it is also unclear if this activation occurs prior to lyophilization or after lyophilization. In an alternative interpretation, only the white blood cells are activated to release IL-1ra. As noted above, it is also note clear if this activation occurs prior to lyophilization or after lyohilization. Furthermore, it is unclear how the activation occurs. The limitation “activated to release IL-1ra” merely recites a functional characteristic without providing any indication about how the functional characteristic is provided. Although claim 28 states that the composition is prepared by contacting the plasma and the white blood cells with a solid extraction material, it is not clear if this is the activated step referenced in claim 23.   
Claim 50 have been amended to recite activated whole white blood cells. This limitation is indefinite because it is unclear what is considered an activated whole white blood cell. Does this limitation refer to the cell being obtained from whole blood, or is this limitation in reference to the entire cell itself? If the limitation refers to the cell itself, this is further confusing because the claims state that the cells have undergone lyophilization, during which the cells are desiccated and may have a different structure. Clarification and/or correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 23, 24, 28, and 41-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Higgins et al. (WO 2009/108890 A1, published September 3, 2009) in view of Livesey et al. (US Patent No. 5,364,756, published November 15, 1994). 
The claims are drawn to an anti-inflammatory composition comprising a lyophilized plasma concentrate and lyophilized viable white blood cells activated to release interleukin-1 receptor antagonist (IL-1ra).
Claim 41 is drawn to a lyophilized composition comprising concentrated viable white blood cells and concentrated interleukin-1 receptor antagonist (IL-1ra).
Claim 50 is drawn to an anti-inflammatory composition comprising lyophilized allogeneic activated whole white blood cells and concentrated interleukin-1 receptor antagonist (IL-1ra).
Higgins et al. teach an activated plasma composition comprising concentrated white blood cells and concentrated IL-Ira (See paragraphs 0078-0082). Higgins et al. teach that the compositions comprising viable white blood cells have increased concentrations of IL-1ra (See paragraph 0050 and claim 15). Higgins et al. teach that the composition comprises at least 10,000 pg IL-1RA (See paragraph 0084 and claims 6 and 12). Higgins et al. teach that the composition comprises sTNFRI at a concentration of greater than 1500 pg/ml, or greater than about 2500 pg/ml (See paragraph 0050). Higgins et al. teach that the composition comprises PDGF-AB at concentrations greater than 50,000 pg/ml; TGF-pi at concentrations greater than 150000 pg/ml; IGF-I; bFGF and VEGF (See paragraph 0050-0052). Higgins et al. teach that the PRP is added to a modified plasma concentration device and incubated with polyacrylamide beads, which activates the production IL-Ira (See paragraph 0047-0050 and 0078). Higgins et al. teach that the PRP samples are activated with thrombin and CaCl (See paragraph 0079-84). Higgins et al. teach that the concentration of white blood cells in the activated PRP concentrate is greater than or equal to the concentration of white blood cells in whole blood (See paragraph 0082-0084 and table 3). Higgins et al. teach an anti-inflammatory composition comprising activated plasma concentrate, comprising interleukin-1ra (See paragraph 0050). Higgins et al. 
Regarding the specific cytokines and/or growth factors and concentrations thereof recited in the claims, the cytokines and/or growth factors are inherently produced and released by the platelets and/or white blood cells following activation of the PRP with the polyacrylamide beads. Therefore, the composition of Higgins et al. necessarily possesses the cytokines and/or growth factors at the concentrations recited in the claims given that Higgins et al. use the same method to activate the PRP and white blood cells (i.e., contacting the PRP with polyacrylamide beads), as disclosed by the instant specification and claims.
Higgins et al. do not teach that the activated plasma concentrate is lyophilized.
However, Livesey et al. teach a method of preserving a biological material using a cryosolution to form microdroplets followed by freeze drying the microdroplets (See colmns 1 and 2 and claims 1, 11, 16). Livesey et al. teach that the biological material is leukocytes (white blood cells). Livesey et al. teach that the method can be used to preserve many different types of biological materials (See column 4). Livesey et al. teach that the method allows for preserving and storing dried, microscopic biological materials, and is cost effective, safe, and the samples stored maintain their biological activity even after extended periods of storage (See column 5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Higgins by lyophilizing the plasma concentrate, white blood cells, and /or allogenic activated whole blood cells, according to the teachings of Livesy et al. in order to preserve the plasma concentrate and white blood cells for long term storage. One of ordinary skill in the art would have been motivated to lyophilize the plasma concentrate, white blood cells, and allogenic activated white blood cells because doing 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. 
Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, absent evidence to the contrary. 
Claim Status
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646           

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646                                                                                                                                                                                                                                                                              .